Exhibit 10.1

ESB FINANCIAL CORPORATION

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), is made and
entered into as of the 20th day of November 2012, between ESB Financial
Corporation (the “Corporation”), a Pennsylvania corporation, and Charlotte A.
Zuschlag (the “Executive”).

WITNESSETH:

WHEREAS, the Executive is currently employed as President and Chief Executive
Officer of the Corporation pursuant to an amended employment agreement between
the Corporation and the Executive entered into as of December 1, 2002 and which
was further amended and restated as of November 21, 2006 and as of November 20,
2007 (the “Prior Agreement”);

WHEREAS, the Executive is currently employed as President and Chief Executive
Officer of ESB Bank, a Pennsylvania chartered savings bank and a wholly owned
subsidiary of the Corporation (the “Bank”) (the Corporation and the Bank are
referred to together herein as the “Employers”) pursuant to an amended
employment agreement entered into as of December 1, 2002, which was amended and
restated as of November 21, 2006 and as of November 20, 2007 and which is being
further amended and restated as of the date hereof;

WHEREAS, the Corporation desires to amend and restate the Prior Agreement in
order to update and revise the agreement in several respects;

WHEREAS, the Corporation desires to assure itself of the continued availability
of the Executive’s services as provided in this Agreement; and

WHEREAS, the Executive is willing to serve the Corporation on the terms and
conditions hereinafter set forth;

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the Corporation and
the Executive hereby agree as follows:

1. Definitions. The following words and terms shall have the meanings set forth
below for the purposes of this Agreement:

(a) Average Annual Compensation. The Executive’s “Average Annual Compensation”
for purposes of this Agreement shall be deemed to mean the average level of the
following compensation provided to the Executive by the Employers or any
subsidiary thereof during the most recent three taxable years preceding the year
in which the Date of Termination occurs: (i) compensation included in the
Executive’s gross income for tax purposes, (ii) any income earned and deferred
by the Executive pursuant to any plan or arrangement of the



--------------------------------------------------------------------------------

Employers, (iii) matching contributions from the Employers to the Executive’s
account under the Retirement Savings Plan, and (iv) contributions from the
Employers to the Executive’s account under the Excess Benefit Plan.

(b) Base Salary. “Base Salary” shall have the meaning set forth in Section 3(a)
hereof.

(c) Cause. Termination of the Executive’s employment for “Cause” shall mean
termination because of personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order or
material breach of any provision of this Agreement. For purposes of this
paragraph, no act or failure to act on the Executive’s part shall be considered
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that the Executive’s action or omission was in the
best interest of the Employers.

(d) Change in Control. “Change in Control” shall mean a change in the ownership
of the Corporation or the Bank, a change in the effective control of the
Corporation or the Bank or a change in the ownership of a substantial portion of
the assets of the Corporation or the Bank, in each case as provided under
Section 409A of the Code and the regulations thereunder.

(e) Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated for Cause or for death, the date on which the Notice of
Termination is given, and (ii) if the Executive’s employment is terminated for
any other reason, the date specified in such Notice of Termination.

(g) Disability. “Disability” shall mean the Executive (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Employers.

(h) Good Reason. Termination by the Executive of the Executive’s employment for
“Good Reason” shall mean termination by the Executive based on the occurrence of
any of the following events:

(i) any material breach of this Agreement by the Employers, including without
limitation any of the following: (A) a material diminution in the Executive’s
base compensation, (B) a material diminution in the Executive’s authority,
duties or responsibilities as prescribed in Section 2, or (C) any requirement
that the Executive report to a corporate officer or employee of the Employers
instead of reporting directly to the Boards of Directors of the Employers, or

(ii) any material change in the geographic location at which the Executive must
perform her services under this Agreement;

 

2



--------------------------------------------------------------------------------

provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employers within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employers shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employers received the written
notice from the Executive. If the Employers remedy the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition. If the Employers do not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.

(i) IRS. “IRS” shall mean the Internal Revenue Service.

(j) Notice of Termination. Any purported termination of the Executive’s
employment by the Corporation for any reason, including without limitation for
Cause, Disability or Retirement, or by the Executive for any reason, including
without limitation for Good Reason, shall be communicated by a written “Notice
of Termination” to the other party hereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a dated notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall be not less than thirty
(30) nor more than ninety (90) days after such Notice of Termination is given,
except in the case of the Corporation’s termination of the Executive’s
employment for Cause or for death, which shall be effective immediately, and
(iv) is given in the manner specified in Section 10 hereof.

(k) Retirement. “Retirement” shall mean voluntary termination by the Executive
in accordance with the Employers’ retirement policies, including early
retirement, generally applicable to their salaried employees.

2. Term of Employment.

(a) The Corporation hereby employs the Executive as President and Chief
Executive Officer and the Executive hereby accepts said employment and agrees to
render such services to the Corporation on the terms and conditions set forth in
this Agreement. The term of employment under this Agreement shall be until the
three-year anniversary of December 1, 2012 and, upon approval of the Board of
Directors of the Corporation, shall extend for an additional year on
December 1st of each year beginning December 1, 2013 such that at any time after
December 1, 2013 the remaining term of this Agreement shall be from two to three
years, absent notice of non-renewal as set forth below. Prior to December 1,
2013 and each December 1st thereafter, the Board of Directors of the Corporation
shall consider and review (with appropriate

 

3



--------------------------------------------------------------------------------

corporate documentation thereof, and after taking into account all relevant
factors, including the Executive’s performance hereunder) an extension of the
term of this Agreement, and the term shall continue to extend each year if the
Board of Directors approves such extension unless the Executive gives written
notice to the Employers of the Executive’s election not to extend the term, with
such written notice to be given not less than thirty (30) days prior to any such
December 1st. If the Board of Directors elects not to extend the term, it shall
give written notice of such decision to the Executive not less than thirty
(30) days prior to any such December 1st. If any party gives timely notice that
the term will not be extended as of December 1st of any year, then this
Agreement shall terminate at the conclusion of its remaining term. References
herein to the term of this Agreement shall refer both to the initial term and
successive terms.

(b) During the term of this Agreement, the Executive shall perform such
executive services for the Corporation as may be consistent with her titles and
from time to time assigned to her by the Corporation’s Board of Directors.

3. Compensation and Benefits.

(a) The Employers shall compensate and pay the Executive for her services during
the term of this Agreement at a minimum base salary of $538,725 per year (“Base
Salary”), which may be increased from time to time in such amounts as may be
determined by the Boards of Directors of the Employers and may not be decreased
without the Executive’s express written consent. In addition to her Base Salary,
the Executive shall be entitled to receive during the term of this Agreement
such bonus payments as may be determined by the Boards of Directors of the
Employers.

(b) During the term of this Agreement, the Executive shall be entitled to
participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, stock option, employee stock ownership, or other
plans, benefits and privileges given to employees and executives of the
Employers, to the extent commensurate with her then duties and responsibilities,
as fixed by the Boards of Directors of the Employers. The Corporation shall not
make any changes in such plans, benefits or privileges which would adversely
affect the Executive’s rights or benefits thereunder, unless such change occurs
pursuant to a program applicable to all executive officers of the Corporation
and does not result in a proportionately greater adverse change in the rights of
or benefits to the Executive as compared with any other executive officer of the
Corporation. Nothing paid to the Executive under any plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the salary payable to the Executive pursuant to Section 3(a) hereof.

(c) During the term of this Agreement, the Executive shall be entitled to paid
annual vacation in accordance with the policies as established from time to time
by the Boards of Directors of the Employers, which shall in no event be less
than six weeks per annum. The Executive shall not be entitled to receive any
additional compensation from the Employers for failure to take a vacation, nor
shall the Executive be able to accumulate unused vacation time from one year to
the next, except to the extent authorized by the Boards of Directors of the
Employers.

 

4



--------------------------------------------------------------------------------

(d) During the term of this Agreement, in keeping with past practices, the
Employers shall continue to provide the Executive with the automobile she
presently drives. The Employers shall be responsible and shall pay for all costs
of insurance coverage, repairs, maintenance and other incidental expenses,
including license, fuel and oil. If such expenses are paid in the first instance
by the Executive, the Employers shall reimburse the Executive therefor. Such
reimbursement shall be paid promptly by the Employers and in any event no later
than March 15 of the year immediately following the year in which such expenses
were incurred.

(e) In the event the Executive’s employment is terminated by the Corporation due
to the Executive’s Disability, Retirement or death, the Employers shall provide
continued life, medical, dental and disability coverage substantially identical
to the coverage maintained by the Employers for the Executive immediately prior
to her termination, in each case subject to Section 3(g) below. The medical and
dental coverage shall continue until the earlier of (a) the Executive’s death,
except for coverage of any beneficiaries pursuant to Section 3(f) below, or
(b) the date on which the Executive is entitled to receive benefits from a
subsequent employer which are substantially similar to the medical and dental
coverage provided by the Corporation. The life and disability coverage shall
cease upon the earlier of (i) the expiration of the remaining term of this
Agreement absent such Disability or Retirement or (ii) the Executive’s death.
During the period that the Executive receives medical and dental coverage and/or
life and disability coverage, the Executive shall pay the employee share of the
costs of such coverages as if she was still an employee; provided that any
insurance premiums payable by the Employers or any successors pursuant to this
Section 3(e) shall be payable at such times and in such amounts as if the
Executive was still an employee of the Employers, subject to any increases in
such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Employers in any taxable year
shall not affect the amount of insurance premiums required to be paid by the
Employers in any other taxable year.

(f) In the event of the Executive’s death during the term of this Agreement, her
spouse, estate, legal representative or named beneficiaries (as directed by the
Executive in writing) shall be paid on a monthly basis the Executive’s annual
compensation from the Employers at the rate in effect at the time of the
Executive’s death for the remainder of the term of this Agreement, as well as
the medical and dental benefits specified in Section 3(e) above to any spouse or
other dependents of the Executive who were covered by the Employers at the time
of the Executive’s death, in each case subject to Section 3(g) below. In the
event the Executive’s employment is terminated due to Disability during the term
of this Agreement, the Executive shall be paid on a monthly basis (i) the
Executive’s annual compensation from the Employers at the rate in effect at the
time of termination due to Disability for the remainder of the term of this
Agreement, as well as the benefits specified in Section 3(e) hereof, and
(ii) upon the expiration of the term of this Agreement, two-thirds (66.67%) of
the Executive’s Base Salary at the time of termination due to Disability until
the Executive reaches the normal retirement age of 65; provided however, there
shall be deducted from the amounts paid the Executive pursuant to this
Section 3(f) any amounts actually paid to the Executive pursuant to any
disability insurance or similar plan or program which the Employers have
instituted or may institute on behalf of the Executive or their employees for
the purpose of compensating employees in the event of disability, the Social
Security Act, the Workers Compensation or Occupational Disease Act or any state
disability benefit law; and provided further however, that such payments shall
be

 

5



--------------------------------------------------------------------------------

delayed until the first business day of the month following the lapse of six
months from the date of termination of employment if deemed necessary by the
Employers to avoid the tax and interest penalties imposed by Section 409A of the
Code. If the payments are delayed pursuant to the last proviso clause in the
preceding sentence, then the payments that would have been provided to the
Executive in the absence of such six-month delay shall be paid to the Executive
on the first business day of the month following the lapse of six months from
the date of termination of employment. Any insurance premiums payable by the
Employers or any successors pursuant to this Section 3(f) shall be payable at
such times and in such amounts as if the Executive was still an employee of the
Employers, subject to any increases in such amounts imposed by the insurance
company or COBRA, and the amount of insurance premiums required to be paid by
the Employers in any taxable year shall not affect the amount of insurance
premiums required to be paid by the Employers in any other taxable year.

(g) In the event that the continued participation of the Executive and/or her
spouse or other dependents in any group insurance plan as provided in
Section 3(e) or 3(f) is barred or would trigger the payment of an excise tax
under Section 4980D of the Code, or during the period set forth in Section 3(e)
or 3(f) any such group insurance plan is discontinued, then the Bank shall at
its election either (i) arrange to provide the Executive (or her spouse and
other dependents in the case of coverage under Section 3(f)) with alternative
benefits substantially similar to those which the Executive (or her spouse and
other dependents in the case of coverage under Section 3(f)) was entitled to
receive under such group insurance plans immediately prior to the Date of
Termination, provided that the alternative benefits do not trigger the payment
of an excise tax under Section 4980D of the Code, or (ii) pay to the Executive
(or her spouse and other dependents in the case of coverage under Section 3(f))
within 10 business days following the Date of Termination (or within 10 business
days following the discontinuation of the benefits if later) a lump sum cash
amount equal to the projected cost to the Bank of providing continued coverage
to the Executive (or her spouse and other dependents in the case of coverage
under Section 3(f)) until the projected date of the Executive’s death or the
expiration of the remaining term of this Agreement as set forth in Section 3(e)
or 3(f), with the projected cost to be based on the costs being incurred
immediately prior to the Date of Termination (or the discontinuation of the
benefits if later), as increased by 10% each year. If the time period for making
the lump sum cash payment under this Section 3(g) commences in one calendar year
and ends in the succeeding calendar year, then the payment shall not be paid
until the succeeding calendar year.

(h) The Executive’s compensation, benefits and expenses shall be paid by the
Corporation and the Bank in the same proportion as the time and services
actually expended by the Executive on behalf of each respective Employer.

4. Expenses. The Employers shall reimburse the Executive or otherwise provide
for or pay for all reasonable expenses incurred by the Executive in furtherance
of or in connection with the business of the Employers, including, but not by
way of limitation, automobile expenses described in Section 3(d) hereof, and
traveling expenses, and all reasonable entertainment expenses (whether incurred
at the Executive’s residence, while traveling or otherwise), subject to such
reasonable documentation and other limitations as may be established by the
Boards of

 

6



--------------------------------------------------------------------------------

Directors of the Employers. If such expenses are paid in the first instance by
the Executive, the Employers shall reimburse the Executive therefor. Such
reimbursement shall be paid promptly by the Employers and in any event no later
than March 15 of the year immediately following the year in which such expenses
were incurred.

5. Termination.

(a) The Corporation shall have the right, at any time upon prior Notice of
Termination, to terminate the Executive’s employment hereunder for any reason,
including without limitation termination for Cause, Disability or Retirement,
and the Executive shall have the right, upon prior Notice of Termination, to
terminate her employment hereunder for any reason.

(b) In the event that (i) the Executive’s employment is terminated by the
Corporation for Cause or (ii) the Executive terminates her employment hereunder
other than for Disability, Retirement, death or Good Reason, the Executive shall
have no right pursuant to this Agreement to compensation or other benefits for
any period after the applicable Date of Termination.

(c) In the event that the Executive’s employment is terminated as a result of
Disability, Retirement or the Executive’s death during the term of this
Agreement, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination, except as provided for in Sections 3(e), 3(f) and 3(g) hereof.

(d) In the event that either the Executive’s employment is terminated by the
Corporation for other than Cause, Disability, Retirement or the Executive’s
death or such employment is terminated by the Executive for Good Reason, then
the Corporation shall:

(i) pay to the Executive, in a lump sum as of the Date of Termination, a cash
severance amount equal to three (3) times that portion of the Executive’s
Average Annual Compensation paid by the Corporation,

(ii) maintain and provide for a period ending at the earlier of (y) thirty-six
(36) months after the Date of Termination or (z) the date of the Executive’s
full-time employment by another employer (provided that the Executive is
entitled under the terms of such employment to benefits substantially similar to
those described in this subparagraph (ii)), at no cost to the Executive, the
Executive’s continued participation in all group insurance, life insurance,
health and accident insurance, and disability insurance offered by the
Corporation in which the Executive was participating immediately prior to the
Date of Termination, in each case subject to Section 5(d)(iv) below. Such
coverage shall be provided on the same terms as similar coverage is provided to
other employees of the Employers, provided that any insurance premiums payable
by the Employers or any successors pursuant to this Section 5(d)(ii) shall be
payable at such times and in such amounts (except that the Employers shall also
pay any employee portion of the premiums) as if the Executive was still an
employee of the Employers, subject to any increases

 

7



--------------------------------------------------------------------------------

in such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Employers in any taxable year
shall not affect the amount of insurance premiums required to be paid by the
Employers in any other taxable year;

(iii) if the Executive is still receiving medical and dental coverage pursuant
to Section 5(d)(ii) above upon the expiration of thirty-six (36) months after
the Date of Termination, maintain and provide medical and dental coverage for
the Executive for a period ending at the earlier of (A) the Executive’s death or
(B) the date on which the Executive is entitled to receive benefits from a
subsequent employer which are substantially similar to the medical and dental
coverage provided by the Corporation, in each case subject to Section 5(d)(iv)
below, provided that during the period that the Executive receives medical and
dental coverage pursuant to this Section 5(d)(iii), the Executive shall pay the
employee share of the costs of such coverage as if she was still an employee,
and provided further that any insurance premiums payable by the Employers or any
successors pursuant to this Section 5(d)(iii) shall be payable at such times and
in such amounts as if the Executive was still an employee of the Employers,
subject to any increases in such amounts imposed by the insurance company or
COBRA, and the amount of insurance premiums required to be paid by the Employers
in any taxable year shall not affect the amount of insurance premiums required
to be paid by the Employers in any other taxable year;

(iv) in the event that the continued participation of the Executive in any group
insurance plan as provided in clauses (ii) and (iii) of this Section 5(d) is
barred or would trigger the payment of an excise tax under Section 4980D of the
Code, or during the period set forth in Section 5(d)(ii) or (iii) any such group
insurance plan is discontinued, then the Bank shall at its election either
(A) arrange to provide the Executive with alternative benefits substantially
similar to those which the Executive was entitled to receive under such group
insurance plans immediately prior to the Date of Termination, provided that the
alternative benefits do not trigger the payment of an excise tax under
Section 4980D of the Code, or (B) pay to the Executive within 10 business days
following the Date of Termination (or within 10 business days following the
discontinuation of the benefits if later) a lump sum cash amount equal to the
projected cost to the Bank of providing continued coverage to the Executive
until her projected date of death in the case of medical and dental coverage and
until the three-year anniversary of her Date of Termination in the case of all
other insurance plans, with the projected cost to be based on the costs being
incurred immediately prior to the Date of Termination (or the discontinuation of
the benefits if later), as increased by 10% each year; and

(v) pay to the Executive, in a lump sum within thirty (30) days following the
Date of Termination, a cash amount equal to the projected cost to the Employers
of providing benefits to the Executive for a period of three years pursuant to
any other employee benefit plans, programs or arrangements offered by the
Employers in which the Executive was entitled to participate immediately prior
to the Date of Termination (excluding retirement plans, stock compensation plans
or cash compensation plans of the Employers), with the projected cost to the
Employers to be based on the costs incurred for the calendar year immediately
preceding the year in which the Date of Termination occurs and with any
automobile-related costs to exclude any depreciation on Bank-owned automobiles.

(e) Notwithstanding any other provision contained in this Agreement, if the time
period for making any cash payment under Section 5(d) commences in one calendar
year and ends in the succeeding calendar year, then the payment shall not be
paid until the succeeding calendar year.

 

8



--------------------------------------------------------------------------------

6. Payment of Additional Benefits under Certain Circumstances.

(a) If the payments and benefits pursuant to Section 5 hereof, either alone or
together with other payments and benefits which the Executive has the right to
receive from the Employers (including, without limitation, the payments and
benefits which the Executive would have the right to receive from the Bank
pursuant to Section 5 of the Agreement between the Bank and the Executive dated
as of the date hereof (the “Bank Agreement”), before giving effect to any
reduction in such amounts pursuant to Section 6 of the Bank Agreement), would
constitute a “parachute payment” as defined in Section 280G(b)(2) of the Code
(the “Initial Parachute Payment,” which includes the amounts paid pursuant to
clause (i) below), then the Corporation shall pay to the Executive, in a lump
sum within five business days after the Date of Termination, a cash amount equal
to the sum of the following:

(i) the amount by which the payments and benefits that would have otherwise been
paid by the Bank to the Executive pursuant to Section 5 of the Bank Agreement
are reduced by the provisions of Section 6 of the Bank Agreement;

(ii) twenty (20) percent (or such other percentage equal to the tax rate imposed
by Section 4999 of the Code) of the amount by which the Initial Parachute
Payment exceeds the Executive’s “base amount” from the Employers, as defined in
Section 280G(b)(3) of the Code, with the difference between the Initial
Parachute Payment and the Executive’s base amount being hereinafter referred to
as the “Initial Excess Parachute Payment”; and

(iii) such additional amount (tax allowance) as may be necessary to compensate
the Executive for the payment by the Executive of state, local and federal
income taxes, employment-related taxes (including Social Security and Medicare
taxes) and excise taxes on the payment provided under clause (ii) above and on
any payments under this clause (iii). In computing such tax allowance, the
payment to be made under clause (ii) above shall be multiplied by the “gross up
percentage” (“GUP”). The GUP shall be determined as follows:

 

GUP =    Tax Rate       1-Tax Rate   

The Tax Rate for purposes of computing the GUP shall be the highest marginal
federal, state and local income and employment-related tax rate (including
Social Security and Medicare taxes), including any applicable excise tax rate,
applicable to the Executive in the year in which the payment under clause
(ii) above is made, and shall also reflect the phase-out of deductions and the
ability to deduct certain of such taxes.

 

9



--------------------------------------------------------------------------------

(b) The “Adjusted Excess Parachute Payment” shall equal the Initial Excess
Parachute Payment plus the amounts paid pursuant to clauses (ii) and (iii) of
Section 6(a) above.

(c) Notwithstanding the foregoing, if it shall subsequently be determined in a
final judicial determination or a final administrative settlement to which the
Executive is a party that the actual excess parachute payment as defined in
Section 280G(b)(1) of the Code is different from the Adjusted Excess Parachute
Payment (such different amount being hereafter referred to as the “Determinative
Excess Parachute Payment”), then the Corporation’s independent tax counsel or
accountants shall determine the amount (the “Adjustment Amount”) which either
the Executive must pay to the Corporation or the Corporation must pay to the
Executive in order to put the Executive (or the Corporation, as the case may be)
in the same position the Executive (or the Corporation, as the case may be)
would have been if the Adjusted Excess Parachute Payment had been equal to the
Determinative Excess Parachute Payment. In determining the Adjustment Amount,
the independent tax counsel or accountants shall take into account any and all
taxes (including any penalties and interest) paid by or for the Executive or
refunded to the Executive or for the Executive’s benefit. As soon as practicable
after the Adjustment Amount has been so determined, and in no event more than
thirty (30) days after the Adjustment Amount has been so determined, the
Corporation shall pay the Adjustment Amount to the Executive or the Executive
shall repay the Adjustment Amount to the Corporation, as the case may be.

(d) In each calendar year that the Executive receives payments of benefits that
constitute a parachute amount, the Executive shall report on her state, local
and federal income tax returns such information as is consistent with the
determination made by the independent tax counsel or accountants of the
Corporation as described above. The Corporation shall indemnify and hold the
Executive harmless from any and all losses, costs and expenses (including
without limitation, reasonable attorneys’ fees, interest, fines and penalties)
which the Executive incurs as a result of so reporting such information, with
such indemnification to be paid by the Corporation to the Executive as soon as
practicable and in any event no later than March 15 of the year immediately
following the year in which the amount subject to indemnification was
determined. The Executive shall promptly notify the Corporation in writing
whenever the Executive receives notice of the institution of a judicial or
administrative proceeding, formal or informal, in which the federal tax
treatment under Section 4999 of the Code of any amount paid or payable under
this Section 6 is being reviewed or is in dispute. The Corporation shall assume
control at its expense over all legal and accounting matters pertaining to such
federal tax treatment (except to the extent necessary or appropriate for the
Executive to resolve any such proceeding with respect to any matter unrelated to
amounts paid or payable pursuant to this Section 6) and the Executive shall
cooperate fully with the Corporation in any such proceeding. The Executive shall
not enter into any compromise or settlement or otherwise prejudice any rights
the Corporation may have in connection therewith without the prior consent of
the Corporation.

(e) Notwithstanding any other provision contained in this Agreement, if the time
period for making any cash payment under this Section 6 commences in one
calendar year and ends in the succeeding calendar year, then the payment shall
not be paid until the succeeding calendar year.

 

10



--------------------------------------------------------------------------------

7. Mitigation; Exclusivity of Benefits.

(a) The Executive shall not be required to mitigate the amount of any benefits
hereunder by seeking other employment or otherwise, nor shall the amount of any
such benefits be reduced by any compensation earned by the Executive as a result
of employment by another employer after the Date of Termination or otherwise,
except as set forth in Sections 5(d)(ii) and (iii) above.

(b) The specific arrangements referred to herein are not intended to exclude any
other benefits which may be available to the Executive upon a termination of
employment with the Employers pursuant to employee benefit plans of the
Employers or otherwise.

8. Withholding. All payments required to be made by the Corporation hereunder to
the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Corporation may reasonably
determine should be withheld pursuant to any applicable law or regulation.

9. Assignability. The Corporation may assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation, bank or
other entity with or into which the Corporation may hereafter merge or
consolidate or to which the Corporation may transfer all or substantially all of
its assets, if in any such case said corporation, bank or other entity shall by
operation of law or expressly in writing assume all obligations of the
Corporation hereunder as fully as if it had been originally made a party hereto,
but may not otherwise assign this Agreement or its rights and obligations
hereunder. The Executive may not assign or transfer this Agreement or any rights
or obligations hereunder.

10. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

To the Corporation:    Secretary    ESB Financial Corporation    600 Lawrence
Avenue    Ellwood City, Pennsylvania 16117 To the Bank:    Secretary    ESB Bank
   600 Lawrence Avenue    Ellwood City, Pennsylvania 16117 To the Executive:   
Charlotte A. Zuschlag    At the address last appearing on    the personnel
records of the Employers

 

11



--------------------------------------------------------------------------------

11. Amendment; Waiver. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and such officer or officers as may be
specifically designated by the Board of Directors of the Corporation to sign on
its behalf. No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. In addition, notwithstanding anything in this Agreement to the
contrary, the Corporation may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.

12. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the substantive laws of the Commonwealth of
Pennsylvania.

13. Nature of Obligations. Nothing contained herein shall create or require the
Corporation to create a trust of any kind to fund any benefits which may be
payable hereunder, and to the extent that the Executive acquires a right to
receive benefits from the Corporation hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Corporation.

14. Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

15. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which together will
constitute one and the same instrument.

17. Changes in Statutes or Regulations. If any statutory or regulatory provision
referenced herein is subsequently changed or re-numbered, or is replaced by a
separate provision, then the references in this Agreement to such statutory or
regulatory provision shall be deemed to be a reference to such section as
amended, re-numbered or replaced.

 

12



--------------------------------------------------------------------------------

18. Regulatory Prohibition. Notwithstanding any other provision of this
Agreement to the contrary, any payments made to the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and the regulations
promulgated thereunder, including 12 C.F.R. Part 359.

19. Entire Agreement. This Agreement embodies the entire agreement between the
Corporation and the Executive with respect to the matters agreed to herein. All
prior agreements between the Corporation and the Executive with respect to the
matters agreed to herein, including without limitation the Agreement between the
Employers and the Executive dated June 13, 1990 and the Agreements between the
Corporation and the Executive dated November 16, 1999, December 1,
2000, December 1, 2001, December 1, 2002, November 21, 2006 and November 20,
2007, are hereby superseded and shall have no force or effect. Notwithstanding
the foregoing, nothing contained in this Agreement shall affect the agreement of
even date being entered into between the Bank and the Executive.

[Signature page follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this amended and restated Agreement has been executed as of
the date first written above.

 

Attest:     ESB FINANCIAL CORPORATION

/s/ Frank D. Martz

    By:  

/s/ William B. Salsgiver

Frank D. Martz       William B. Salsgiver

Group Senior Vice President of Operations and Secretary

      Chairman of the Board of Directors     EXECUTIVE     By:  

/s/ Charlotte A. Zuschlag

      Charlotte A. Zuschlag

 

14